     Case 1:19-cv-00006-AWI-SKO Document 20 Filed 08/16/19 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS RODRIGUEZ,                                   No. 1:19-cv-00006-AWI-SKO
12                        Plaintiff,
13             v.                                        ORDER DIRECTING THE CLERK OF
                                                         THE COURT TO CLOSE THE CASE
14    CAPITAL ONE BANK (USA), N.A.,
                                                         (Doc. 19)
15                        Defendant.
16

17
              On August 15, 2019, the parties filed a joint stipulation dismissing the action with
18
     prejudice. (Doc. 19.) In light of the parties’ stipulation, this action has been terminated, see Fed.
19
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
20
     been dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.
21

22   IT IS SO ORDERED.
23

24
     Dated:     August 15, 2019                                      /s/   Sheila K. Oberto           .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
